In an action for a judgment declaring the rights of the parties pursuant to a lease, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (McCarthy, J.), dated August 8, 1989, as denied its motion for a preliminary injunction, and the defendant Net Realty Holding Trust cross-appeals, as limited by its brief, from so much of the same order as, in effect, denied its cross motion to dismiss the action.
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the order is reversed insofar as cross-appealed from, and the cross motion to dismiss the action is granted, and it is further,
Ordered that the defendant is awarded one bill of costs (see, Pergament Home Centers v Net Realty Holding Trust, 171 AD2d 736 [decided herewith]). Thompson, J. P., Lawrence, O’Brien and Ritter, JJ., concur.